Citation Nr: 0101583	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-46 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Portland, Oregon 
which denied an increased evaluation for hypertension, 
evaluated as 10 percent disabling.


FINDING OF FACT

Recent evidence does not show that the veteran's diastolic 
pressure has been predominantly 110 or more or that his 
systolic pressure has been predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.41, 4.42, 
4.104, Diagnostic Code 7101 (1997)(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  The 
veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  Where law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As this case has been pending since 
October 1995, the Board will evaluate the veteran's 
hypertension under both the old and new rating criteria to 
determine which version is the most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998, provided a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) when diastolic pressure was predominantly 100 
or more.  A 20 percent evaluation was assigned when diastolic 
pressure was predominantly 110 or more with definite 
symptoms.  A 40 percent rating was warranted when diastolic 
pressure was predominantly 120 or more and moderately severe 
symptoms were demonstrated.  A 60 percent rating was 
warranted when diastolic pressure was predominantly 130 or 
more and severe symptoms were demonstrated.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
is warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

Factual Background.  VA medical records show that the veteran 
had a diastolic pressure reading of 110 in January 1995.  
Records dated through to November 1995 show that all of his 
diastolic pressure readings were less than 110.

On VA medical examination in December 1995, the veteran's 
blood pressure readings were 124/92 and 140/86.  He was 
diagnosed as having hypertension with only fair control with 
Lisinopril.

On VA medical examination in February 1997, the veteran's 
blood pressure reading was 130/78.  He was diagnosed as 
having adequately controlled hypertension.

Additional VA medical records show that the veteran had a 
diastolic pressure reading of 110 in March 1997.  The 
remainder of these records dated through to May 2000 show 
that all of his diastolic pressure readings were less than 
110 and that all of his systolic pressure readings were less 
than 200.

On VA medical examination in June 2000, the veteran's blood 
pressure readings were 154/78 standing, 142/97 sitting and 
134/86 lying down.  He was diagnosed as having hypertension 
which was under moderately good control with Metoprolol and 
no evidence of end organ damage.  The examiner noted that the 
veteran had no systolic blood pressure readings over 200 or 
diastolic blood pressure readings over 110 on his current 
medication.

A July 2000 VA medical record shows that the veteran's 
diastolic pressure readings were less than 110 and that his 
systolic pressure readings were less than 200.

Analysis.  As a preliminary matter, the Board finds that the 
facts relevant to the issue on appeal have been properly 
developed and that VA duty to assist the veteran has been 
satisfied.

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's hypertension under either the 
old or revised diagnostic criteria of Diagnostic Code 7101, 
as recent evidence does not show that his diastolic pressure 
has been predominantly 110 or more or that his systolic 
pressure has been predominantly 200 or more.  In particular, 
the VA examination reports shows that his blood pressure 
reading were 124/92 and 140/86 in December 1995, 130/78 in 
February 1997 and 154/78, 142/97 and 134/86 in June 2000.  In 
addition, VA outpatient and hospital records show that he had 
diastolic pressure reading of 110 on only two occasions from 
January 1995 o February 1997.  Moreover, the remainder of 
these records show that all of his diastolic pressure 
readings were less than 110 and that all of his systolic 
pressure readings were less than 200.  As such, recent 
evidence does not show that his diastolic pressure has been 
predominantly 110 or more or that his systolic pressure has 
been predominantly 200 or more.  Consequently, an evaluation 
in excess of 10 percent is not warranted for the veteran's 
hypertension under either the old or revised criteria of 
Diagnostic Code 7101.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board concurs with the RO as to 
this matter.  Recent evidence does not show that the veteran 
has been hospitalized frequently for his hypertension.  In 
addition, recent evidence does not show that his hypertension 
has specifically caused a marked interference with 
employment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture has not risen to 
a level which would warrant assigning his hypertension an 
evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's hypertension.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.




		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

